Citation Nr: 0822552	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Entitlement to service connection for psychiatric disability 
to include post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran had active duty service from December 1969 until 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Phoenix, Arizona regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

The veteran has a current diagnosis of PTSD linked by medical 
evidence to an in-service stressor experienced during combat.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Mental Disability

The veteran contends that he currently suffers from PTSD as a 
result of combat experiences in Vietnam, including surviving 
the sinking of his river barge in the Mekong Delta following 
a mine explosion.  This explosion resulted in the death of a 
fellow crew member.

The veteran's personnel records show that he was stationed in 
Vietnam from June 1971 until November 1972.  His military 
occupational specialty was that of a crane operator, and he 
describes operating a river barge crane on the Mekong Delta.  
The veteran was with the COC 36th Engineering Detachment from 
June 1971 until November 1972.  

The veteran's service treatment records are negative for the 
diagnosis or treatment of any mental disability or disorder.  
The veteran did report treatment by a military psychiatrist 
in 1972 at the Presidio Naval Hospital following his mother's 
suicide.  These records were requested by VA's appeals 
management center (AMC), they have not been located.

In July 2002, the veteran underwent a VA psychological 
examination and was diagnosed of PTSD.  The veteran described 
being ordered to shoot floating objects in the Mekong Delta 
and described an incident when a mine hit his river barge, 
sinking that barge and killing a crew member.
 
Private treatment records demonstrate that in March 2008, the 
veteran underwent a thorough psychological evaluation and was 
diagnosed with PTSD.  The private psychiatrist notes that the 
veteran experienced firefights on the river barge while 
working on the Mekong Delta, that he was ordered to shoot 
anything that moved, and that rounds hit his river barge.  
The veteran also described several other incidents he 
experienced during his service which caused him distress.  
Although the psychiatrist reviewed the veteran's DD-214 prior 
to rendering her diagnosis, there is no indication that she 
was also able to review the veteran's service records.

The AMC was able to obtain a Memorandum entitled 
"Recommendation For Award of the Meritorious Unit 
Commendation With Second Oak Leal Cluster" drafted by 
Lieutenant Colonel George Robertson describing the efforts of 
the 36th Engineer Battalion during their 1971 service in 
South Vietnam.  The Battalion is described as completing 
construction work on numerous bridges which required the use 
of house barges at remote river locations, among other tasks.  
Seven Purple Heart medals were awarded to members of this 
Battalion during its 1971 service.

The AMC requested additional information, including 
documentation for the 82nd Engineering Battalion and the 14th 
Engineering Battalion for the time periods during which the 
veteran served, but no such documents were received.

Analysis

Both the veteran's private physician and the VA examiner 
provided a diagnosis of PTSD based, at least in part, on the 
sinking river barge incident during service.  This incident 
is consistent with information received regarding the 
circumstances, duties, and conditions experienced by the 
veteran's unit during the relevant time period in Vietnam.  
This evidence satisfies the requirements for a current 
diagnosis linked by competent medical evidence to an in-
service stressor.

There is no credible evidence supporting the specific 
stressors reported by the veteran, but such evidence is not 
required if the veteran engaged in combat.  The Court has 
held that receiving enemy fire can constitute participation 
in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

The award of Purple Heart Medals to members of the veteran's 
battalion indicates its participation in combat.  The 
veteran's statements also support a finding that he engaged 
in combat, as that term has come to be defined.  Accordingly, 
the evidence supports a finding that the veteran engaged in 
combat.

All of the elements for the grant of service connection for 
PTSD have been demonstrated.  The Board has resolved all 
reasonable doubt in favor of the veteran in reaching this 
determination.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


